Hatch, J. (concurring):
I concur in the result of this opinion. The answering affidavit in averring that the position is confidential does not raise an issue of fact; it simply presents a question of law and, therefore, does not prevent inquiry upon the part of the court. The complete answer to the claim of the relator is that it does not show but that there are other persons on the list provided by section 1543 of the amended charter who are entitled to appointment in preference to him. He does not, therefore, make a case for relief.
Order reversed and proceeding dismissed, with fifty dollars costs.